DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 13 have been amended. Claims 1-14 have been examined.

Information Disclosure Statement
The information disclosure statement filed 3/9/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but citation number 3 “Korean Notice of Allowance dated December 18, 2020 for Application No. 10-2020-7017829,” and citation number 4 “Chinese Office Action dated January 18, 2021 for Application No. 201780097145.X,” referred to therein, have not been considered.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
On p. 8 of the reply, Applicant essentially argues that cited art of record Pan does not teach spectral entropy analysis to control a technical system so would not remedy defects of cited art of record Kotoulas. In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejections are based upon the combination of Kotoulas and Pan. Kotoulas discloses signal processing and analysis to control a technical system (see at least Kotoulas, col. 6, lines 3-10 as cited in the rejection of claim 1). Pan is relied upon to specifically teach spectral entropy signal analysis as an indication of system performance. Pan suggests that condition monitoring “plays an important role in ensuring machinery’s reliable running.” As noted in the rejection, Pan’s signal processing could be used with Kotoulas’ processing in order to identify maintenance issues and prevent costly equipment failure as suggested by Pan (see at least section 1 on p. 1223). Thus, the rejection is based upon the combination of references, and not Pan alone.
At the bottom of p. 8 – top of p. 9 of the remarks, Applicant essentially argues that one of ordinary skill would not arrive at the claimed embodiments for the following reasons:
Applicant argues that one would not be taught to determine entropy values for different control signals. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determine entropy values for different control signals”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are directed to determining an entropy value for an operation signal, not multiple multiple control signals. Therefore, the argument is not persuasive.
Applicant argues that one would not be taught to alter control signals based on determined entropy values, but would “at best be taught that spectral entropy may be used to determine if the technical system has a defect requiring maintenance.” In response to applicant's argument that Kotoulas and Pan do not teach altering control signals based on determined entropy values, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kotoulas discloses system control through selection of controller parameters/signals based on noise/vibration minimization. Pan teaches that vibration entropy signals can be used to provide a system state as a means of “ensuring machinery’s reliable running.” While neither reference expressly teaches the claimed invention, one of ordinary skill would understand that Pan’s entropy analysis could be used with Kotoulas’ system control. Applicant’s argument is not persuasive.
On p. 9 of the remarks, Applicant essentially argues that there is no reason to combine the references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pan suggests that entropy analysis can help identify maintenance issues and prevent costly equipment failure (see Pan, section 1 on p. 1223).
Additional arguments on pp. 9-11 are based upon previous arguments, and are not persuasive for the reasons provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,493,689 to Kotoulas et al. (“Kotoulas”) in view of “Spectral entropy: A complementary index for rolling element bearing performance degradation assessment” by Pan et al. (“Pan”).

Regarding claim 1, Kotoulas discloses:
1. A method for reducing oscillations in a technical system , the method comprising: See Kotoulas, col. 9, line 16 – col. 10, line 34, broadly describing a method.
a) receiving a plurality of different controller settings for the technical system, See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.” The trained models provide for different controller settings.
b) for a respective controller setting: 
- receiving a signal representing a time series of operational data of the technical system controlled by the respective controller setting, See Kotoulas, at least col. 5, line 52, e.g. “The noise and vibration is measured by sensors.”
- processing the signal, See Kotoulas, at least col. 5, line 54, e.g. “These sensed signals are then filtered and quantified.”
Kotoulas does not expressly disclose the processing comprising a transformation into a frequency, and - determining an entropy value of the processed signal, However, Pan teaches this. See Pan, section 2.2 on pp. 1224-1225, describing conversion of vibration signal operational data to the frequency domain for evaluation of the spectral entropy of the signal.  Also see Figs. 1 and 2 on p. 1226 which depicts the respective time domain and frequency domain signal representations of the vibration signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ signal with Pan’s signal processing in order to identify maintenance issues and prevent costly equipment failure as suggested by Pan (see at least section 1 on p. 1223).
c) selecting a controller setting from the plurality of controller settings depending on the determined entropy values, and See Kotoulas, col. 6, lines 3-10, e.g. “This error gradient is then used to adapt the parameters that the controller neural network used to generate the original adjustment signal. As this adjustment occurs during each execution cycle of the controller and emulator, the controller neural network is adapted toward parameters which result in adjustment signals minimizing the noise and 
d) outputting the selected controller setting for configuring the technical system. See Kotoulas, col. 5, lines 33-49, e.g. “… generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.”

Regarding claim 2, Kotoulas discloses:
2. The method according to claim 1, wherein in the selection step a controller setting resulting in a high entropy value is selected. See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.” Also see Pan, section 3.2 on p. 1225-1226, describing the relationship with vibrational defects with low entropy. That is, high entropy is inversely related to oscillation. The combination would be obvious for the same reasons provided in the above rejection of claim 1.


4. The method according to claim 1, wherein the controller settings comprise different control policies for the technical system, the control policies resulting from training one or more control models for the technical system of one or more machine learning methods. See Kotoulas, at least col. 7, lines 12-18, e.g. “Therefore, the instantaneous angular position of the blade is a parameter measured independently of the noise and vibration and is used during the training of the neural net emulator and also in the control mode to provide additional input information to the net to allow estimation of noise and vibration as a function of blade azimuth position.”

Regarding claim 9, Kotoulas discloses:
9. The method according to claim 1, wherein the processing of the signal comprises subdividing the signal into time segments of a given length, and the transformation into the frequency domain and the determination of the entropy value are performed for a respective time segment. See col. 15, lines 13-19, e.g. “the analog sensor signals on connection 114 are first digitized in the A/D converter 231 and bandpass filtered in the signal processor 232 in order to extract (i) the frequency bandwidth of the noise signature and (ii) the vibratory loads at the vibration frequencies desired to be controlled.” A/D converters divide an analog signal into time segments by sampling the signal according to a time sample rate. 


12. A controller for reducing oscillations in a technical system, the controller being configured to perform a method … See Kotoulas, col. lines 59-61, e.g. “controller.” All further limitations have been addressed in the above rejection of claim 1.

Regarding claim 13, Kotoulas discloses:
13. A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for reducing oscillations in a technical system, the computer program product being adapted to perform a method … See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.” All further limitations have been addressed in the above rejection of claim 1.

Regarding claim 14, Kotoulas discloses:
14. A computer readable storage medium comprising a computer program product according to claim 13. See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan as applied to claim 1 above, and further in view of U.S. Patent Application Publication .

Regarding claim 3, Kotoulas discloses:
3. The method according to claim 1, wherein the technical system comprises a gas turbine, a wind turbine, a combustion engine, a production plant, a 3D printer, and/or a power grid. See Kotoulas, col. 2, line 23-24, e.g. “combustion engine.”  Also see col. 2, lines 65-66, e.g. “gas turbine engines.” Col. 5, line 23, “plant.” Also see Alonso, ¶ 0060, e.g. “An example for a technical system 1 is a gas or wind turbine providing electrical energy to an electrical grid. A further example for a technical system 1 is a plant such as a power plant comprising a plurality of power plant components.” Also see Bruwer, ¶ 0039, e.g. “3D printer.” Each of these claimed elements are recognizable to those of ordinary skill in the art as controllable systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ control of technical systems with Alonso’s turbines and power grids, and Bruwer’s 3D printer for the predictable result of oscillation control as disclosed by Kotoulas and Pan.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0236337 by Devries (“Devries”).


5. The method according to claim 4, wherein the one or more machine learning methods employ an artificial neural network, … and a physical model. See Kotoulas, col. 5, lines 25-61, e.g. “plant model … emulator neural network.” Kotoulas does not expressly disclose a recurrent neural network, a convolutional neural network, a deep learning architecture, a reinforcement learning method, an autoencoder, a support vector machine, a data-driven regression model, a k- nearest neighbor classifier. However, Devries teaches this. See Devries, ¶ 0114, e.g. “Artificial neural network and Connectionism, Deep feedforward neural networks, Deep recurrent neural networks … Artificial neural network, Backpropagatlon Autoencoders, Hopfield networks Boltzmann machines, Bayesian statistics, Bayesian networks, Bayesian knowledge bases, Gaussian process regression, Gene expression programming, Group method of data handling (GMDH), Inductive logic programming, Instance-based learning Lazy learning, Learning Automata, Learning Vector Quantization, Logistic Model Tree Minimum (e.g. decision trees, decision graphs, etc.), Nearest Neighbor Algorithms, Support vector machines, Random Forests Ensembles of classifiers, Bootstrap aggregating (bagging), Boosting (meta-algorithm), Ordinal classification, Information fuzzy networks (IFN), Conditional Random Field, ANOVA Unear classifiers, Fisher's linear discriminant, Unear regression, Logistic regression, Multinomial logistic regression, Naive Bayes classifiers, Perceptron Support vector machines, k-nearest neighbor, Boosting Decision trees, Random forests, Generative models, Low-density separation, Graph-based methods, Co-training Reinforcement learning, Temporal difference learning, Q-learning Learning Automata, .

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0131592 by Chiang (“Chiang”).

Regarding claim 6, Kotoulas does not expressly disclose:
6. The method according to claim 1, wherein the processing of the signal comprises determining an autocorrelation of the signal. However, this is taught by Chiang. See Chiang, ¶ 0039, “The stability function estimate for H may be computed mathematically by taking the discrete Fourier transform of the input and output autocorrelation functions.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ signal processing with Chiang’s autocorrelation in order to provide analysis of a signal as suggested by Chiang.


7. The method according to claim 6, wherein the autocorrelation of the signal is transformed into the frequency domain. However, this is taught by Chiang. See Chiang, ¶ 0039, “The stability function estimate for H may be computed mathematically by taking the discrete Fourier transform of the input and output autocorrelation functions.” 

Regarding claim 11, Kotoulas does not expressly disclose:
11. The method according to claim 9, wherein entropy values determined for different time segments are aggregated by determining an average value, a maximum value, or a minimum value of these entropy values and/or a quantile value of a distribution of these entropy values, and the selection of the controller setting depends on the aggregated entropy values. However, this is taught by Chiang. See Chiang, ¶ 0046, e.g. “window and average out the noise effect.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas and Pan’s entropy setting with Chiang’s averaging in order to produce a more accurate model for a particular frequency range as suggested by Chiang.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan as applied to claim 1 above, and further in view of U.S. Patent 5,768,476 to Sugaya et al. (“Sugaya”).


8. The method according to claim 1, wherein the entropy values are compared with a threshold value, and the selection of the controller setting depends on a comparison result. However, this is taught by Sugaya. See Sugaya, col. 5, lines 23-34, e.g. “threshold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the entropy values of Kotoulas and Pan with Sugaya’s threshold in order to provide a satisfactory output signal as suggested by Sugaya (see col. 3, lines 1-20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2015/0192936 by Kelly et al. (“Kelly”).

Regarding claim 10, Kotoulas does not expressly disclose:
10. The method according to claim 9, wherein an estimate of a periodicity of the signal is received, and the length of the time segments is set depending on the received estimate. However, this is taught by Kelly. See Kelly, ¶ 0041, e.g. “The predetermined amount of time, as will recognized by those skilled in the art, can be based on the periodicity.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ digitization with Kelly’s periodicity in order to receive data according to an anticipated period as suggested by Kelly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 5,784,273 to Madhavan (“Madhavan”). Madhavan, teaches predicting oscillations. 
U.S. Patent 9864956 to Sai teaches maximum entropy.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121